SAME CASE ON A RE-HEARING.
Merrick, O. J.
In this case the parties, plaintiffs and defendant, consent that the judgment rendered in this case be amended, so far as relates to the squares to be conveyed, so as to conform to the judgment of the court below, after the correction of the errors in the numbers of the squares, and so as to read thus:
It is ordered, &c., that the judgment heretofore rendered by this court be amended so as to read as follows: It is, therefore, ordered, adjudged and decreed by the court, that the judgment of the lower court be amended in favor of the plaintiffs, and that Devoid Aiken be and is hereby decreed to be the owner of one-half of the property hereinafter described, and that Frederick W. Aiken, Flecmor O. Aiken, Helen Aiken, Mcvrfha Aiken and Caroline Aiken be considered and they are hereby decreed to be the owner each of one-tenth of the same property, viz: squares Nos. 55, 61 and 48 in the town of Green-ville, and squares Nos. 2, 3, 4, 5, 6 and 11 in the town of Friburg, according to a plan drawn by B. Buisson, surveyor of the parish of Jefferson, on the 15th of April, 1836, and deposited in the office of W. 7. Lewis, notary public; and that said plaintiffs be put in possession of the property aforesaid.